Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-39 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Reddy et al. (U.S. Patent: 7756027) teaches techniques are described in which a plurality of network switches automatically configure themselves to operate as a single virtual network switch. A virtual switch is a collection of individual switch devices that operate like as single network switch. As described herein, network switches in a network that are capable of participating in a virtual switch may automatically discover one another. The participating network switches may then elect one of the participating switches as a master switch. The master switch may generate forwarding information and store the forwarding information in the participating switches, including the master switch. The forwarding information causes the participating switches to act like a single network switch. (See Abstract)

Nagalla et al.  (U.S. Patent: 10616339) disclose An information handling system for managing a network includes a first stackable network switch, a second stackable network switch, and a hardware switching management controller. The first stackable network switch includes a first configuration setting to enable the first stackable network switch to operate in a switch stack. The first configuration setting is accessible via an OpenFlow protocol. The second stackable network switch includes a second configuration setting to enable the second stackable network switch to operate in the switch stack. The second configuration setting is accessible via the OpenFlow protocol. The hardware switching management controller includes 

 Kamble et al. (U.S. Patent : 9893987) teaches In one embodiment, a method includes sending a switch discovery signal to one or more of a plurality of switches, receiving a reply to the switch discovery signal from the one or more of the plurality of switches, each reply comprising a switch identifier (ID) and a quantity of ports, receiving configuration information identifying at least one virtual stack to create, determining a virtual topology for the at least one virtual stack based on the configuration information, creating a first virtual stack of the at least one virtual stack by assigning at least one switch port of a source switch to the first virtual stack of the at least one virtual stack in accordance with the configuration information, and storing the virtual topology in a mapping table local to a computer comprising the first computer processor. (abstract).

However, the prior art of records fail to teach or suggest individually or in combination:
A method comprising: receiving, at a network switch, a first BLUETOOTH communication from a non- network switch mobile device; transmitting, from the network switch, a second BLUETOOTH communication including: a first custom advertisement including a model of the network switch, a company identification of the network switch and a notification indicating whether the network switch is part of a network topology including a master network switch, a first custom service including a local port of the network switch for establishing a stacking connection in the network topology including the master network switch, a neighbor port of another network switch in the network topology and a MAC address of the another network switch, a second custom service including at least one stacking link interface for the network switch and a stacking member ID of the network switch; receiving a second configuration from the non-network switch mobile device, the second configuration created using information from the BLUETOOTH communication from the network switch and a first configuration of a master network switch received at the non-network switch mobile device; and establishing a stacking link between the master network switch and the network switch.
Dependent claims 22-27 are further limits allowed independent claim 21; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 28.
Dependent claims 29-33 further limits allowed independent claim 28; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 34.
Dependent claims 35-39 further limits allowed independent claim 34; therefore, they are also allowed.

Accordingly, claims 31-39 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449